                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        UNILOC USA, INC., et al.,                       Case No. 18-CV-01304-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                        ORDER GRANTING MOTION TO
                                                                                            DISMISS WITH LEAVE TO AMEND
                                  14               v.
                                                                                            Re: Dkt. No. 24
                                  15        LOGITECH, INC.
                                  16                     Defendant.

                                  17

                                  18            Defendant Logitech, Inc (“Logitech”) moves to dismiss Plaintiffs Uniloc USA, Inc.,

                                  19   Uniloc 2017 LLC, and Uniloc Luxembourg, S.A.’s (collectively, “Uniloc”) amended complaint

                                  20   for patent infringement of U.S. Patent No. 6,993,049 (the “’049 Patent”). Having considered the

                                  21   parties’ submissions, the relevant law, and the record in this case, the Court hereby GRANTS

                                  22   Logitech’s motion to dismiss with leave to amend.

                                  23   I.       BACKGROUND
                                  24         A. Factual and Procedural History

                                  25            The ’049 Patent is in broad strokes directed to wireless communication systems and the

                                  26   interactions among “stations” used in such systems. ’049 Patent at 1:1-7.

                                  27            On February 28, 2018, Uniloc filed a complaint against Logitech that alleged that Logitech

                                  28                                                    1
                                       Case No. 18-CV-01304-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   is infringing the ’049 Patent. ECF No. 1. On July 6, 2018, Logitech filed a motion to dismiss. ECF

                                   2   No. 20. On July 20, 2018, Uniloc filed an amended complaint. ECF No. 21 (“AC”). The Court

                                   3   denied Logitech’s motion to dismiss Uniloc’s original complaint as moot. ECF No. 25.

                                   4            On August 3, 2018, Logitech filed a motion to dismiss the amended complaint, which is

                                   5   now before the Court. ECF No. 24 (“Mot.”). On August 24, 2018, Uniloc filed its opposition. ECF

                                   6   No. 32 (“Opp.”). On September 7, 2018, Logitech filed its reply. ECF No. 38 (“Reply”).

                                   7            In its motion to dismiss the amended complaint, Logitech contends that Uniloc has failed

                                   8   to state a claim for induced infringement and contributory infringement. Mot. at 4, 7.

                                   9   II.      LEGAL STANDARD
                                  10         A. Motion to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

                                  11            Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                  12   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint
Northern District of California
 United States District Court




                                  13   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                  14   12(b)(6). The U.S. Supreme Court has held that Rule 8(a) requires a plaintiff to plead “enough

                                  15   facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

                                  16   U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that

                                  17   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  18   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a

                                  19   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                  20   unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule 12(b)(6)

                                  21   motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                  22   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  23   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                  24            The Court, however, need not accept as true allegations contradicted by judicially

                                  25   noticeable facts, see Schwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000), and it “may look

                                  26   beyond the plaintiff’s complaint to matters of public record” without converting the Rule 12(b)(6)

                                  27   motion into a motion for summary judgment, Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir.

                                  28                                                      2
                                       Case No. 18-CV-01304-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   1995). Nor must the Court “assume the truth of legal conclusions merely because they are cast in

                                   2   the form of factual allegations.” Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per

                                   3   curiam) (internal quotation marks omitted). Mere “conclusory allegations of law and unwarranted

                                   4   inferences are insufficient to defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183

                                   5   (9th Cir. 2004).

                                   6          B. Leave to Amend

                                   7             If the Court determines that a complaint should be dismissed, it must then decide whether

                                   8   to grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                   9   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  10   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  11   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  12   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant
Northern District of California
 United States District Court




                                  13   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  14   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                  15   quotation marks omitted). Accordingly, leave to amend generally shall be denied only if allowing

                                  16   amendment would unduly prejudice the opposing party, cause undue delay, or be futile, or if the

                                  17   moving party has acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532

                                  18   (9th Cir. 2008).

                                  19   III.      DISCUSSION
                                  20             Logitech contends in its motion to dismiss that Uniloc fails to state a claim for induced

                                  21   infringement and contributory infringement. Mot. at 4, 7. The Court addresses each type of

                                  22   infringement in turn.

                                  23          A. Induced Infringement
                                  24             “For an allegation of induced infringement to survive a motion to dismiss, a complaint

                                  25   must plead facts plausibly showing that the accused infringer specifically intended [another party]

                                  26   to infringe [the patent] and knew that the [other party]’s acts constituted infringement.” Nalco Co.

                                  27   v. Chem-Moc, LLC, 883 F.3d 1337, 1355 (Fed. Cir. 2018) (quoting Lifetime Indus., Inc. v. Trim-

                                  28                                                       3
                                       Case No. 18-CV-01304-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017)) (internal quotation marks omitted). Thus, for an

                                   2   allegation of induced infringement, the plaintiff must allege that a defendant knew that another

                                   3   party was infringing, and intended for that other party to infringe. Id.

                                   4          Uniloc alleges that “Logitech intentionally instructs its customers to use the Accused

                                   5   Infringing Products in a manner that infringes through training videos, demonstrations, brochures,

                                   6   installation and user guides, and other instructional and marketing materials,” then lists a plethora

                                   7   of websites. AC at ¶ 18. Logitech believes that Uniloc fails to state a claim for induced

                                   8   infringement for two main reasons. First, Uniloc fails to allege that Logitech knew any of its

                                   9   customers were infringing the ’049 Patent. Second, Uniloc fails to allege that Logitech specifically

                                  10   intended its customers to infringe the ’049 Patent. The Court finds both of Logitech’s arguments

                                  11   persuasive.

                                  12          First, Uniloc fails to allege that Logitech has knowledge that its customers are infringing.
Northern District of California
 United States District Court




                                  13   Uniloc’s accusation that Logitech intentionally instructs its customers to use the accused devices

                                  14   is not an allegation that Logitech has knowledge of its customers’ allegedly infringing conduct.

                                  15   Giving instructions is not the same as having actual knowledge of infringement. See, e.g., Avocet

                                  16   Sport Tech., Inc. v. Garmin Int’l, Inc., 2012 WL 2343163, at *4 (N.D. Cal. June 5, 2012) (holding

                                  17   that giving customers “specific instructions or training” is insufficient to allege induced

                                  18   infringement). Furthermore, simply listing more websites that allegedly provide instructions to

                                  19   infringe, as Uniloc has done in its amended complaint, does not remedy this fundamental failure to

                                  20   allege Logitech’s knowledge of customers’ infringing conduct. Thus, Uniloc cannot survive a

                                  21   motion to dismiss because it has failed to allege that Logitech, the accused infringer, knew that

                                  22   “the [other party]’s acts constituted infringement.” Nalco Co., 883 F.3d at 1355.

                                  23          Second, Uniloc fails to allege that Logitech specifically intended its customers to infringe.

                                  24   All Uniloc alleges is that Logitech “intentionally instructs its customers” to use the accused

                                  25   devices “in a manner that infringes.” AC at ¶ 18. “[A] formulaic recitation of a cause of action’s

                                  26   elements will not do” to meet Rule 8’s pleading standards. Twombly, 550 U.S. at 555. Uniloc’s

                                  27   allegations lack “facts plausibly showing that [the accused infringer] specifically intended their

                                  28                                                      4
                                       Case No. 18-CV-01304-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   customers to infringe.” In re Bill of Lading Transmission & Processing Sys. Patent Litig., 681

                                   2   F.3d 1323, 1339 (Fed. Cir. 2012) (emphasis added). Here, Uniloc pleads no facts, only conclusory

                                   3   statements, in relation to Logitech’s intent for its customers to infringe.

                                   4          In fact, Uniloc’s near-identical claims of induced infringement were recently dismissed in

                                   5   a similar case against defendant Apple Inc. See Uniloc USA, Inc. v. Apple Inc., 2018 WL 2047553

                                   6   (N.D. Cal. May 2, 2018). Tellingly, even when asserting a different patent in Apple, Uniloc’s

                                   7   allegations are nearly identical to the ones in the instant case. The Apple court held:

                                   8                  This Order holds Uniloc’s vague and conclusory allegations that
                                                      Apple “intentionally instructions its customers to infringe” using
                                   9                  broad categories of materials, coupled with a list of five generic
                                                      websites, do not amount to factual content supporting any reasonable
                                  10                  inference that Apple possessed either “knowledge that the induced
                                                      acts constitute patent infringement” or “specific intent to encourage
                                  11                  another’s infringement.”
                                  12   Id. at *4 (emphasis added). Similarly here, Uniloc only generically alleges that Logitech, with the
Northern District of California
 United States District Court




                                  13   intent to have its customers infringe, provided its customers with instructions to do so. This is

                                  14   simply not enough to allege induced infringement.

                                  15          Uniloc’s opposition fares no better. In defense of its amended complaint, Uniloc asserts

                                  16   that “advertising an infringing use or instructing how to engage in an infringing use, shows an

                                  17   affirmative intent that the product be used to infringe.” Metro-Goldwyn-Mayer Studios Inc. v.

                                  18   Grokster, Ltd., 545 U.S. 913, 936 (2005); Opp. at 5. As an initial matter, Grokster is a copyright

                                  19   case, not a patent case, and Uniloc cherry-picked a quote that relates only to direct infringement,

                                  20   not induced infringement. Furthermore, even assuming arguendo that Uniloc’s argument is

                                  21   correct, Uniloc still fails to allege that Logitech had knowledge its customers were infringing.

                                  22          Thus, Uniloc fails to state a claim for induced infringement. Because granting Uniloc an

                                  23   additional opportunity to amend the complaint would not be futile, cause undue delay, or unduly

                                  24   prejudice Logitech, and Uniloc has not acted in bad faith, the Court grants leave to amend. See

                                  25   Leadsinger, Inc., 512 F.3d at 532.

                                  26      B. Contributory Infringement
                                  27          To state a claim for contributory infringement, one must plead that a party sells or offers to

                                  28                                                      5
                                       Case No. 18-CV-01304-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                   1   sell “a component of a patented . . . combination, . . . or a material . . . for use in practicing a

                                   2   patented processing constituting a material part of the invention, knowing the same to be

                                   3   especially made or especially adapted for use in an infringement of such patent, and not a staple

                                   4   article or commodity of commerce suitable for substantial noninfringing use.” Nalco Co., 883 F.3d

                                   5   at 1356 (quoting 35 U.S.C. § 271(c)).

                                   6           Uniloc alleges that “Logitech knows that portions of the Accused Infringing Devices are

                                   7   especially made or especially adapted for use in infringement of the ’049 patent as described

                                   8   above, and are not a staple article or a commodity of commerce suitable for substantial

                                   9   noninfringing use when used as described above and in Exhibit 1 hereto.” AC at ¶ 19. Logitech

                                  10   argues that Uniloc’s allegation lacks factual content necessary to support Uniloc’s claim,

                                  11   especially regarding whether the accused products have no substantial non-infringing uses. The

                                  12   Court agrees with Logitech.
Northern District of California
 United States District Court




                                  13           Here, Uniloc fails to provide factual underpinnings for its allegations that there are no

                                  14   substantial noninfringing uses of the accused devices. Again, “a formulaic recitation of a cause of

                                  15   action’s elements will not do” to meet Rule 8’s pleading standards. Twombly, 550 U.S. at 555.

                                  16   Uniloc’s fleeting reference to the fact that the accused products have no substantial noninfringing

                                  17   uses does not provide the requisite factual basis to support Uniloc’s claim, which merely

                                  18   paraphrases the contributory infringement statute. Furthermore, in the Apple case, Uniloc made an

                                  19   almost-identical allegation, which the Apple court found to be “formulaic recitation of Section

                                  20   261(c) not entitled to the presumption of truth.” Apple, 2018 WL 2047553, at *5; see also

                                  21   Fuzzysharp Techs. Inc. v. NVIDIA Corp., 2013 WL 2249707, at *2 (N.D. Cal. Apr. 18, 2013)

                                  22   (holding that a plaintiff failed to state a claim for contributory infringement because the allegations

                                  23   in the complaint “do not raise the reasonable inference that . . . [the accused products] have no

                                  24   substantial non-infringing uses”). Thus, Uniloc fails to state a claim for contributory infringement.

                                  25   Because granting Uniloc an additional opportunity to amend the complaint would not be futile,

                                  26   cause undue delay, or unduly prejudice Logitech, and Uniloc has not acted in bad faith, the Court

                                  27   grants leave to amend. See Leadsinger, Inc., 512 F.3d at 532.

                                  28                                                        6
                                       Case No. 18-CV-01304-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, the Court GRANTS Logitech’s motion to dismiss with leave to
                                   2
                                       amend. If Uniloc elects to file an amended complaint, Uniloc must do so within 30 days of this
                                   3
                                       Order. If Uniloc fails to file an amended complaint within 30 days or fails to cure the deficiencies
                                   4
                                       identified in this order, the deficient claims will be dismissed with prejudice. Uniloc may not add
                                   5
                                       new causes of action or new parties without stipulation or leave of the Court.
                                   6
                                       IT IS SO ORDERED.
                                   7

                                   8
                                       Dated: November 17, 2018
                                   9
                                                                                        ______________________________________
                                  10
                                                                                        LUCY H. KOH
                                  11                                                    United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     7
                                       Case No. 18-CV-01304-LHK
                                       ORDER GRANTING MOTION TO DISMISS WITH LEAVE TO AMEND
